USCA11 Case: 22-10930   Document: 21-1    Date Filed: 12/30/2022   Page: 1 of 5




                                                [DO NOT PUBLISH]
                                 In the
                United States Court of Appeals
                        For the Eleventh Circuit

                         ____________________

                              No. 22-10930
                         Non-Argument Calendar
                         ____________________

       VANESSA A. PHILLIPS,
                                                   Plaintiff-Appellant,
       versus
       MACON BIBB COUNTY GOVERNMENT,


                                                 Defendant-Appellee,


       MACON BIBB TAX COMMISSIONERS,


                                                           Defendant.


                         ____________________
USCA11 Case: 22-10930     Document: 21-1     Date Filed: 12/30/2022    Page: 2 of 5




       2                      Opinion of the Court                22-10930

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                     D.C. Docket No. 5:21-cv-00355-TES
                           ____________________

       Before ROSENBAUM, JILL PRYOR, and GRANT, Circuit Judges.
       PER CURIAM:
              Vanessa Phillips was fired from her job as a residential
       appraiser with the Macon-Bibb County Tax Assessor’s Office.
       After she was fired, she sued the county pro se, bringing several
       claims under Title VII of the Civil Rights Act and the Due Process
       Clause of the Fourteenth Amendment. The district court
       determined that Phillips had failed to state a claim. We agree, and
       we affirm the district court’s dismissal of Phillips’s complaint.
                                        I.
              On February 3, 2021, a work-related incident occurred
       between Phillips and a taxpayer. Over the next two weeks, she was
       suspended and then ultimately fired. She filed for unemployment
       benefits from the State of Georgia, but her application was denied
       because she had been fired for violating her employer’s policies.
              Phillips filed a complaint with the EEOC, alleging that she
       had been fired because of her race and in retaliation for opposition
       to unlawful employment practices. The EEOC declined to further
       investigate the claim. Phillips then brought this lawsuit.
USCA11 Case: 22-10930      Document: 21-1     Date Filed: 12/30/2022     Page: 3 of 5




       22-10930               Opinion of the Court                         3

              The county moved to dismiss the complaint, and the district
       court found that Phillips had filed an impermissible shotgun
       pleading and ordered her to file an amended complaint. She did
       so, alleging discrimination on the basis of race, malicious
       persecution, malicious prosecution, and violations of due
       process—and seeking over $800,000 in damages and reassignment
       and reprimand of two county employees. On the county’s motion,
       the district court dismissed the amended complaint. The court
       reasoned that Phillips had failed “to allege facts that support her
       claims for relief” but only offered “legal conclusions couched as
       factual allegations.” It then walked through each of Phillips’s
       claims, finding them all deficient. Phillips appealed.
                                        II.
              We review a dismissal for failure to state a claim de novo,
       accepting the complaint’s factual allegations as true. Wildes v.
       BitConnect Int’l PLC, 25 F.4th 1341, 1345 (11th Cir. 2022). To
       survive a motion to dismiss, a complaint must plead “factual
       content that allows the court to draw the reasonable inference that
       the defendant is liable for the misconduct alleged.” Ashcroft v.
       Iqbal, 556 U.S. 662, 678 (2009). “Threadbare recitals of the
       elements of a cause of action, supported by mere conclusory
       statements, do not suffice. . . . [W]e are not bound to accept as true
       a legal conclusion couched as a factual allegation.” Id. (quotation
       omitted).
             Phillips’s Title VII claims are a textbook example of legal
       conclusions couched as factual allegations. She asserts that she was
USCA11 Case: 22-10930         Document: 21-1         Date Filed: 12/30/2022         Page: 4 of 5




       4                          Opinion of the Court                       22-10930

       “thoughtlessly suspended and terminated” because she is “not
       White” and “from a different culture.” But she never provides any
       specific allegations that would suggest that she was actually fired
       because of her race, and not because of the February 3 incident.
       Nor does she allege any facts to suggest that she was fired because
       she engaged in a protected activity, as is required to state a Title
       VII retaliation claim.1 And as for her Title VII malicious
       prosecution claim, no such claim exists, and we—like the district
       court—cannot see how to reframe it as a viable claim.2
              Phillips’s Due Process claims fare little better. She claims
       that she was entitled to notice and a hearing before her
       termination. But—as Phillips herself recognizes—an individual is
       only entitled to due process before being fired if she has a property
       interest in continued employment. See Bd. of Regents of State
       Colleges v. Roth, 408 U.S. 564, 576–78 (1972). And state law
       determines whether such a property interest exists. Id. “Under
       Georgia law, a public employee has a property interest in
       employment when that employee can be fired only for cause.”


       1Like the district court, we liberally construe Phillips’s claim for “malicious
       persecution” under Title VII as a retaliation claim.
       2  Across several of her claims, Phillips appears to advance a theory that the
       county allegedly provided false information that led to the denial of her
       unemployment benefits. But even if we liberally construe these accusations
       of “malicious prosecution,” “defamation,” “vilification,” and “denial of due
       process” as advancing a single legal theory, she has still alleged no facts that—
       if true—would prove this theory.
USCA11 Case: 22-10930      Document: 21-1      Date Filed: 12/30/2022     Page: 5 of 5




       22-10930                Opinion of the Court                         5

       City of St. Marys v. Brinko, 324 Ga. App. 417, 420 (Ga. Ct. App.
       2013) (quotation omitted). If an employee may be fired at will,
       then that employee has “no property interest protected by the due
       process clause.” Id. (quotation omitted).
              Phillips herself states that “the state of Georgia is an At-Will
       employer,” and she does not allege that she had any contractual
       protections form being fired at will. Instead, she appears to argue
       that she was entitled to due process because the county gave a
       reason or “cause” for her termination. But “for cause” refers to a
       legal protection, not to whether the employer explained a firing
       decision. An employee does not suddenly acquire a property
       interest in her employment just because her employer chooses to
       explain its reasoning for firing her. Phillips has not alleged facts
       suggesting that she had a property interest in her job, and she
       therefore failed to state a claim that she was entitled to due process.
             Finally, Phillips argues that the county violated her Due
       Process rights because she was denied unemployment benefits.
       But the county did not deny her unemployment benefits—the
       Georgia Department of Labor did. The Georgia Department of
       Labor’s absence from this case alone forecloses this claim.
                                  *      *       *
              A federal lawsuit cannot proceed unless the plaintiff alleges
       specific facts that would demonstrate that the defendant violated
       the law. Because Phillips failed to meet this standard, we AFFIRM
       the district court’s dismissal of her complaint.